
	
		II
		111th CONGRESS
		2d Session
		S. 3271
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend section 30166 of title 49, United States Code,
		  to require the installation of event data recorders in all motor vehicles
		  manufactured for sale in the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Vehicle Event History Information
			 Capturing Leads to Engineering Safety Improvements Act of
			 2010 or the VEHICLE Safety Improvements Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)In August 2001,
			 the National Highway Traffic Safety Administration Research and Development
			 Event Data Recorder Working Group published the following findings:
				(A)EDRs
			 [event data recorders] have the potential to greatly improve highway safety,
			 for example, by improving occupant protection systems and improving the
			 accuracy of crash reconstructions..
				(B)EDR
			 technology has potential safety applications for all classes of motor
			 vehicles..
				(C)A wide
			 range of crash related and other data elements have been identified which might
			 usefully be captured by future EDR systems..
				(D)NHTSA has
			 incorporated EDR data collection in its motor vehicle research
			 databases..
				(E)Open
			 access to EDR data (minus personal identifiers) will benefit researchers, crash
			 investigators, and manufacturers in improving safety on the
			 highways..
				(F)Studies of
			 EDRs in Europe and the U.S. have shown that driver and employee awareness of an
			 on-board EDR reduces the number and severity of drivers’
			 crashes..
				(G)Given the
			 differing nature of cars, vans, SUVs, and other lightweight vehicles, compared
			 to heavy trucks, school buses, and motorcoaches, different EDR systems may be
			 required to meet the needs of each vehicle class..
				(H)Most
			 systems utilize proprietary technology and require the manufacturer to download
			 and analyze the data..
				(2)The National
			 Highway Traffic Safety Administration (NHTSA) issued an event data recorder
			 rule on August 28, 2006 (71 Fed. Reg. 50998), that—
				(A)included a number
			 of technical requirements for event data recorders if they were provided in the
			 motor vehicle, including standardized data required to be collected, the data
			 format, and requirements for the event data recorder to be readable following
			 severe crashes; and
				(B)did not require
			 the installation of event data recorders in any motor vehicle.
				(3)Recent NHTSA
			 investigations have highlighted the importance of event data recorders in
			 determining the nature and cause of motor vehicle crashes and
			 malfunctions.
			3.Event data
			 recordersSection 30166 of
			 title 49, United States Code, is amended—
			(1)by amending subsection (a) to read as
			 follows:
				
					(a)DefinitionsIn
				this section:
						(1)Model
				yearThe term model year means—
							(A)the annual
				production period of a manufacturer that begins on September 1 of the year
				preceding the calendar year for which the model year is named; and
							(B)the calendar year
				for which the model year is named, if the manufacturer has no annual production
				period.
							(2)Motor vehicle
				crashThe term motor vehicle crash means an
				occurrence associated with the maintenance or operation of a motor vehicle or
				motor vehicle equipment resulting in personal injury, death, or property
				damage.
						(3)OwnerThe
				term owner means a person who—
							(A)has all the
				incidents of ownership of a motor vehicle, including legal title, regardless of
				whether the person lends, rents, or creates a security interest in the vehicle;
				or
							(B)is entitled to
				possession of a motor vehicle as—
								(i)a
				purchaser under a security agreement; or
								(ii)a lessee under a
				written lease agreement for a period of at least 3 months.
								(4)Recording
				deviceThe term recording device means a feature
				that—
							(A)is installed by
				the manufacturer in a motor vehicle; and
							(B)complies with
				part 563 of title 49, Code of Federal Regulations, for the purpose of
				retrieving information from the motor vehicle after an event involving the
				motor vehicle.
							;
				and
			(2)in subsection
			 (b)(1)(B), by striking accident and inserting
			 crash;
			(3)in subsection
			 (c)(3), by striking accident each place it appears and inserting
			 crash; and
			(4)by adding at the
			 end the following:
				
					(o)Event data
				recorders
						(1)Installation
				requirement
							(A)Light-duty
				motor vehiclesBeginning not later than the September 1 that is
				between 1 and 2 years after the date on which regulations are promulgated under
				section 4(a) of the VEHICLE Safety
				Improvements Act of 2010—
								(i)each new motor
				vehicle with a gross vehicle weight rating of not more than 8,500 pounds that
				manufactured for sale or lease in the United States shall be equipped with a
				recording device that complies with part 563 of title 49, Code of Federal
				Regulations (or any successor regulation); and
								(ii)the data stored
				on any recording device installed in any such new motor vehicle shall be
				accessible and retrievable by a commercially available universal data
				reader.
								(B)Medium- and
				heavy-duty motor vehiclesBeginning not later than the September
				1 that is between 3 and 4 years after the date on which regulations are
				promulgated under section 4(b) of the VEHICLE
				Safety Improvements Act of 2010—
								(i)each new motor
				vehicle with a gross vehicle weight rating of more than 8,500 pounds that is
				manufactured for sale or lease in the United States shall be equipped with a
				recording device that complies with part 563 of title 49, Code of Federal
				Regulations (or any successor regulation); and
								(ii)the data stored
				on any recording device installed in any such new motor vehicle shall be
				accessible and retrievable by a commercially available universal data
				reader.
								(2)DisclosureThe
				owner’s manual of each new motor vehicle sold or leased in the United States
				that is equipped with a recording device shall clearly indicate the presence of
				such a recording device, in accordance with section 563.11 of title 49, Code of
				Federal Regulations (or any successor regulation).
						(3)Privacy
				protectionInformation recorded or transmitted by a recording
				device may not be retrieved by a person other than the owner of the motor
				vehicle in which the recording device is installed unless—
							(A)a court
				authorizes retrieval of such information in furtherance of a legal
				proceeding;
							(B)the owner
				consents to such retrieval for any purpose, including diagnosing, servicing, or
				repairing the motor vehicle; or
							(C)(i)the information is
				retrieved by a government motor vehicle safety agency for the purpose of
				improving motor vehicle safety; and
								(ii)the personally identifiable
				information of the owner or driver of the vehicle or the vehicle identification
				number is not disclosed in connection with the retrieved
				information.
								.
			4.Rulemaking
			(a)Light-Duty
			 motor vehiclesNot later than
			 18 months after the date of the enactment of this Act, the Secretary of
			 Transportation shall promulgate regulations to carry out the provisions of
			 section 30166(o) of title 49, United States Code, relating to light-duty motor
			 vehicles.
			(b)Medium- and
			 heavy-Duty motor vehiclesNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 of Transportation shall promulgate regulations to carry out the provisions of
			 section 30166(o) of title 49, United States Code, relating to medium- and
			 heavy-duty motor vehicles.
			
